Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7842 Filed 08/11/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  UNITED STATES OF AMERICA

                  Plaintiff,
                                                 Case No. 18-cr-20451
         v.                                      Hon. Denise Page Hood

  FRANCISCO PATINO,

                   Defendant.
 _______________________________________/


       UNITED STATES’ PROPOSED VOIR DIRE QUESTIONS

        The United States, through counsel, submits the following proposed questions

 for voir dire:

 1.     Does anyone know: (1) the defendant; or (2) the attorneys or their staff?

 2.     Do you know anything about this case from information you have heard in the

        media/news?

 3.     Does anyone know any of the government’s or defendant’s potential

        witnesses in this case? [read from witness lists]

 4.     Have you, a relative, or a close friend ever been involved in litigation against

        the federal or state government? If so, what were the circumstances?

 5.     Have any of you ever been employed or involved in any way with the medical

        field?
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7843 Filed 08/11/21 Page 2 of 7




 6.    Does anyone believe that prescription pain medications, such as opioids,

       should not be regulated as controlled substances under federal law?

 7.    Do any of you believe that prescription pain medications, such as opioids,

       should be more widely available or that the government is unfairly limiting

       access to these drugs?

 8.    Do you, a relative, or a close friend have any personal experience with taking

       controlled substances, including prescription pain medications and

       medications used to treat opiate addiction?

 9.    Has anyone received treatment at a “pain clinic” or does anyone have a family

       member or close friend who received treatment at a “pain clinic”?

 10.   Have you, a relative, or a close friend ever been addicted to a controlled

       substance, such as a prescription pain medication or medications used to treat

       opiate addiction?

 11.   Has anyone received treatment at a “drug addiction treatment clinic” or does

       anyone have a family member or close friend who received treatment at a

       “drug addiction treatment clinic”?

 12.   Do any of you believe that a doctor can write a prescription for a controlled

       substance even if a patient does not have a legitimate medical need for that

       controlled substance?




                                            2
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7844 Filed 08/11/21 Page 3 of 7




 13.   Have any of you had a negative experience with the United States

       government? What about a member of your family or a close friend?

 14.   Do you have any strong sentiment about the justness of any recent prosecution

       brought by the United States Attorney’s Office or the Department of Justice

       in this District?

 15.   Federal law enforcement agencies, including the United States Department of

       Health and Human Services Office of Inspector General and the Federal

       Bureau of Investigation, participated in the investigation of the Defendant.

       Have you, a family member, or a close friend had any experience with any of

       these agencies? Please describe your experience, positive or negative.

 16.   The United States is represented by the Criminal Division of the United States

       Department of Justice and by the United States Attorney’s Office for the

       Eastern District of Michigan. Have you, a family member, or a close friend

       had any experience with these offices? Please describe your experience,

       positive or negative.

 17.   Have you or any member of your family or any of your close friends ever filed

       a lawsuit or complaint concerning the conduct of a law enforcement officer?

 18.   If a witness has previously been convicted of a crime, would you refuse to

       believe anything that person says in their testimony in court?




                                          3
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7845 Filed 08/11/21 Page 4 of 7




 19.   Even if you disagree with the law, would you be able to return a verdict of

       guilty, if the United States meets its burden beyond a reasonable doubt?

 20.   Does any member of the jury panel believe that they would have trouble

       following the Court’s instructions regarding the law if they disagreed with it?

 21.   Irrespective of your personal feelings about any issue that may arise in this

       case, will you follow the law as the Court gives it to you during this case?

 22.   There are some people who, for moral, ethical, or religious reasons, believe

       that it is not proper, or who would find it difficult, to pass judgment on the

       conduct of others. Is there any one of you who holds such beliefs, or who

       might be affected by such beliefs?

 23.   Would you be able to find a doctor guilty of health care fraud, if the evidence

       presented by the government proved he committed that crime beyond a

       reasonable doubt?

 24.   Would you be able to find a doctor guilty of money laundering, if the evidence

       presented by the government proved he committed that crime beyond a

       reasonable doubt?

 25.   Would you be able to find a doctor guilty of conspiracy to commit health care

       fraud, wire fraud, money laundering, or accepting healthcare kickbacks if the

       evidence presented by the government proved he committed those crimes

       beyond a reasonable doubt?


                                            4
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7846 Filed 08/11/21 Page 5 of 7




 26.   Do you object to participating in a jury trial as a result of the COVID-19

       pandemic?

 27.   Have you or someone you live with experienced symptoms of COVID-19,

       such as fever, nausea, or a cough within the last 14 days?

 28.   Have you or someone you live with tested positive for COVID-19?

 29.   Have you or someone you live with come in contact with someone who has

       been diagnosed with COVID-19 in the last 14 days?

 30.   Have you and those you live with substantially complied with state and federal

       guidance regarding social distancing and other preventative safety measures

       during the COVID-19 pandemic?

 31.   Do you have any personal belief or physical condition that would prevent you

       from wearing a face mask indoors for extended periods of time?

 32.   Are you a healthcare worker or first responder directly involved with the

       treatment of COVID-19?

 33.   Do you work in a job that places you in direct contact with individuals

       diagnosed with COVID-19 or do you live with anyone who is?

 34.   Have you traveled out of state at any time on or after July 19, 2021, or do you

       plan to engage in such travel prior to September 24, 2021?

 35.   Based on the previous questions, do any of you have any other information

       you feel you should provide to the court?


                                          5
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7847 Filed 08/11/21 Page 6 of 7




                            Respectfully submitted,

                            JOSEPH S. BEEMSTERBOER
                            Acting Chief, Fraud Section

                            ALLAN MEDINA
                            Chief, Health Care Fraud Unit

                            SAIMA S. MOHSN
                            Acting United States Attorney

                                     s/
                            STEVEN SCOTT
                            Trial Attorney
                            KATHLEEN C. COOPERSTEIN
                            Trial Attorney
                            United States Department of Justice
                            Criminal Division, Fraud Section
                            211 West Fort Street, Ste. 2001
                            Detroit, MI 48226

                            Dated: August 11, 2021




                                      6
Case 2:18-cr-20451-DPH-RSW ECF No. 203, PageID.7848 Filed 08/11/21 Page 7 of 7




                        CERTIFICATE OF SERVICE

        I certify that on August 11, 2021, I caused the foregoing document to be
 electronically filed with the Clerk of Court using the ECF system, which will send
 notification of such filing to counsel for the defendant.

                                             s/Kathleen C. Cooperstein
                                             Kathleen C. Cooperstein
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division, Fraud Section
                                             211 West Fort Street, Ste. 2001
                                             Detroit, MI 48226
                                             (202) 957-2958
                                             Kathleen.Cooperstein@usdoj.gov
